Title: [Harvard College, 1751–1755]
From: Adams, John
To: 


      Continued November 30. 1804.
      In my own class at Collidge, there were several others, for whom I had a strong affection—Wentworth, Brown, Livingston, Sewall and Dalton all of whom have been eminent in Life, excepting Livingston an amiable and ingenious Youth who died within a Year or two after his first degree. In the Class before me I had several Friends, Treadwell the greatest Schollar, of my time, whose early death in the Professorship of Mathematicks and natural Phylosophy at New York American Science has still reason to deplore, West the eminent Divine of New Bedford, and Samuel Quincy, the easy, social and benevolent Companion, not without Genius, Elegance and Taste.
      I soon perceived a growing Curiosity, a Love of Books and a fondness for Study, which dissipated all my Inclination for Sports, and even for the Society of the Ladies. I read forever, but without much method, and with very little Choice. I got my Lessons regularly and performed my recitations without Censure. Mathematicks and natural Phylosophy attracted the most of my Attention, which I have since regretted, because I was destined to a Course of Life, in which these Sciences have been of little Use, and the Classicks would have been of great Importance. I owe to this however perhaps some degree of Patience of Investigation, which I might not otherwise have obtained. Another Advantage ought not to be omitted. It is too near my heart. My Smattering of Mathematicks enabled me afterwards at Auteuil in France to go, with my eldest Son, through a Course of Geometry, Algebra and several Branches of the Sciences, with a degree of pleasure that amply rewarded me for all my time and pains.
      Between the Years 1751 when I entered, and 1754 i.e. 1755 when I left Colledge a Controversy was carried on between Mr. Bryant the Minister of our Parish and some of his People, partly on Account of his Principles which were called Arminian and partly on Account of his Conduct, which was too gay and light if not immoral. Ecclesiastical Councils were called and sat at my Fathers House. Parties and their Accrimonies arose in the Church and Congregation, and Controversies from the Press between Mr. Bryant, Mr. Niles, Mr. Porter, Mr. Bass, concerning the five Points. I read all these Pamphlets and many other Writings on the same Subject and found myself involved in difficulties beyond my Powers of decision. At the same time, I saw such a Spirit of Dogmatism and Bigotry in Clergy and Laity, that if I should be a Priest I must take my side, and pronounce as positively as any of them, or never get a Parish, or getting it must soon leave it. Very strong doubts arose in my mind, whether I was made for a Pulpit in such times, and I began to think of other Professions. I perceived very clearly, as I thought, that the Study of Theology and the pursuit of it as a Profession would involve me in endless Altercations and make my Life miserable, without any prospect of doing any good to my fellow Men.
     